WINTERSHEIMER, Justice,
dissenting.
I respectfully dissent from the majority opinion because I do not believe this is a question of statutory interpretation but rather statutory application. The only question is that of the proper procedure to be followed in the demotion of an administrator. This is not a question of legislative intent, it is merely a matter of the application of the literal language of the statute. Any administrator, after three “years” of administrative service is entitled to due process as provided by K.R.S. 161.765(2) and K.R.S. 161.790.
Here the employment as an administrator followed six years of service by Paul as a teacher and “dean” at Dixie Heights High School. He was employed as an assistant principal at Simon Kenton for the years 1985-1986, 1986-1987 and 1987-88. On May 13, 1988, he received a written notice from the superintendent that pursuant to board action on April 19, 1988, he would be demoted from the position of assistant principal and reassigned as a classroom teacher for the 1988-1989 school year. Incident to the demotion was a reduction in salary of approximately $15,000.
The application of K.R.S. 161.765(2) made by the Court of Appeals is strict and literal. It should be noted that the effective date of the demotion was the beginning of the 1988-89 school year. Accordingly, at the time the demotion was to be effective, Paul would have completed three years of service as an assistant principal regardless of whether the term “year” for the purposes of K.R.S. 161.765 means seven months or a complete calendar school year.
Paul was a twelve-month employee in 1987-1988 as an assistant principal as he had been during 1985-1986 and 1986-1987. *678Consequently, when the Board demoted Paul on April 19,1988, he had already more than seven months, July, August, September, October, November, December, January, February and March of the 1987-1988 school year. He had a right by contract to three years as an assistant principal in any way that “years” are defined.
It would appear that the Board seeks to challenge the wisdom of the language of K.R.S. 161.765(2) which would require the Board to give grounds for the demotion of an administrator and to conduct a hearing before such demotion. Such a concern should be directed to the General Assembly.
In this case, the administrator seems to be confined to a legal limbo which deprives the employee to a fundamental right to a reason for his demotion. Whenever a governmental entity does not give a reason for a reduction in position, the suspicion of pure arbitrariness or other improper motive is raised.
Here there is no evidence that Paul ever received any notice as to the reason he was being demoted. Any way you compute the term “year” it is clear that he did not receive due process as envisioned by the statute. The requirement of a reason, notice and hearing and minimum due process protections should be afforded to all public employees. Common decency demands no less.
I would affirm the decision of the Court of Appeals.
COMBS, J., joins in this dissent.